I concur with the judgment remanding the cause for a new trial, but not with the view expressed in the opinion that because a net profit of $14,138.97 had been realized from the well by appellee this destroys any right to avail itself of the defense of estoppel. If such view is correct, judgment should here be rendered for appellant, because it manifestly appears that the well has paid out. It is my view that if appellee can show upon a new trial that it was induced by appellant under the circumstances to change its, appellee's, position so as to work an estoppel which was available to appellee against appellant at the time the well was completed, the appellee would not lose the right to interpose such defense merely because the well paid out and made a profit. It does not follow that because appellee got its money back, together with a profit thereon, that it has been made whole. Such a view leaves out of account that appellee, if it was induced to change its position, might have gotten only a dry hole or that appellee might have more profitably employed the means used to drill such well in another venture. The purpose of estoppel is to protect him in whose favor it operates in the enjoyment of the fruits of such labors and risks as he was induced to undertake by him against whom estoppel operates. Estoppel would be of little value if it operated only until the actual loss of money put out was recouped.
I am assuming that the well here involved to some extent drained oil from appellant's property, but it necessarily also produced oil from appellee's property which appellee would not recover except from such well. Under principles of estoppel, if appellee was entitled to the benefit of estoppel at the time it completed the well, it could not be deprived of the right to continue to produce oil from its land merely because the well had paid out. The very purpose and object of drilling a well is not merely to recover the expense of drilling same, but it is contemplated that profits proportionate to risks will be made if oil is produced. The general rule is that the remedy of the adjoining owner is to protect himself by drilling an offset well. I therefore dissent to the extent indicated.